MCDONALD, C. J.,
dissenting. I do not agree that the agreements between the parties bar the plaintiffs from recovering for damages to their shellfish grounds as a result of pipeline construction outside the temporary work area described in the agreements.
The defendant’s purpose was to lay a pipeline across the plaintiffs’ shellfish grounds. For that, the defendant sought permission to build the pipeline in a 200 foot wide temporary work area, to dig a trench in the center of the work area, lay the pipeline in the trench, and smooth it over, killing all the shellfish there. The agreements specifically recognized that the work would temporarily disrupt the plaintiffs’ use of the grounds. The agreements were “to provide for the temporary interruption of [the plaintiffs’] use of the Grounds and the liquidation of [the plaintiffs’] damages resulting from [the defendant’s] activities in connection with its . . . pipeline . . . .” After obtaining the agreements, the defendant unilaterally widened the temporary work area another 100 feet.
The majority observes that both parties “meant what they said and said what they meant . . . .” As far as the defendant was concerned, however, the agreements meant what the defendant chose them to mean. Unbeknown to the plaintiffs, “200 feet” thereby became 300 feet. As Alice was told in Wonderland at a mad tea party, saying what one means is “ ‘Not the same thing a bit!’ ” as meaning what one says. L. Carroll, The Annotated Alice (Meridian 1960 Ed.) c. 7, p. 95. When Alice went through the looking glass, she learned that when one uses a word it may mean just what one chooses it to mean, “neither more nor less.” Id., p. 87.1
*508Just because this case takes us underwater does not justify going “through the looking glass” to define “200 feet” as 300 feet. In the real world of shellfish farming and pipeline construction, there was no meeting of the minds that the temporary work area was 300 feet wide. In interpreting contract terms, “[t]he intent of the parties is to be ascertained by a fair and reasonable construction of the written words and . . . the language used must be accorded its common, natural, and ordinary meaning and usage where it can be sensibly applied to the subject matter of the contract.” (Internal quotation marks omitted.) Lawson v. Whitey’s Frame Shop, 241 Conn. 678, 686, 697 A.2d 1137 (1997). These agreements should be interpreted in the real world and not in Wonderland or beyond the looking glass. Otherwise, such semantics will destroy the law of contracts itself.
The majority concludes by saying that it will so enforce the agreements even if it “seems unduly to burden” the plaintiffs. The reality is that the plaintiffs will now suffer very substantial damage to their properties, perhaps in the millions of dollars,2 without any compensation.
Accordingly, I say I dissent and I mean to dissent.

 For use of an Alice in Wonderland analysis to explore other legal curiosities, see M. Ghetti, “Seizure Through the Looking Glass: Constitutional Analysis in Alice’s Wonderland,” 22 S.U. L. Rev. 231 (1995).


 In view of the majority’s resolution of this case, there would be no reason to review the issue of the proper measure of damages.